Citation Nr: 1034431	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities, status post bilateral total knee replacements.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to May 1952.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision by the Los Angeles, 
California Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), that denied the above claim.  

In the September 2008 rating decision, the RO also denied service 
connection for a head injury with a scar and for posttraumatic 
stress disorder.  The Veteran included those two claims in an 
October 2008 notice of disagreement; but did not include either 
in a March 2009 substantive appeal.  As he did not include those 
claims in his substantive appeal, he did not perfect an appeal as 
those claims.  Therefore, those claims are not on appeal before 
the Board.

In July 2009 and May 2010, the Board remanded the present matter 
for additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Bilateral knee disabilities did not have their onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran was 
diagnosed as having degenerative joint disease of both knees and 
underwent bilateral knee replacement surgery.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

Service treatment records show that the Veteran was noted to have 
Osgood-Schlatter disease on entrance to service and at 
separation.  Both entrance and separation examination reports 
stated that Osgood-Schlatter disease was not considered 
disabling.  Physical examination on entrance and separation are 
silent for any additional abnormalities of the knees and service 
treatment records are silent for any treatment or diagnosis of 
the knees during service.  

Post-service treatment records show that the Veteran was examined 
during an orthopedic consultation in February 1998 for bilateral 
knee pain.  The physician noted that there had been a rather 
insidious onset of discomfort of the knees over several years.  
The Veteran indicated that he may have injured them early on in 
his life, particularly when he was in the military, and sought 
treatment as they became progressively worse.  It was noted that 
the Veteran worked as a car salesman.  He was unable to continue 
in a walking program and began to gain weight.  X-rays showed 
advanced degenerative changes with irregularity of the joint 
surfaces, osteophytic spurring, varus deformity, and complete 
loss of the medial joint space.  The Veteran was diagnosed as 
having degenerative joint disease of both knees.  

In a letter dated January 2009, the Veteran's private physician, 
Dr. J.C.B., stated that he had been treating the Veteran for the 
past few years.  The Veteran suffered from extreme breakdown of 
the knees and had undergone bilateral knee replacement.  The 
Veteran stated during treatment that his knees were constantly 
under stress during the Korean Conflict.  The physician stated 
that according to information retrieved from the patient history, 
stress and type of situation that the Veteran endured could have 
caused his knee condition.  


In December 2009, the Veteran was afforded a VA examination.  The 
Veteran reported that he did not have any knee problems prior to 
service and that during service, he had heavy working of his 
knees during drills during the Korean War.  He also reported 
having knee pain after service to the effect that he could not 
squat and eventually underwent knee replacement surgery.  He 
stated that he was told by a private doctor that his knee 
problems were more likely due to his service.  Following a 
physical examination, the Veteran was diagnosed as having 
bilateral knee replacement surgery with residual mild decreased 
range of motion and difficulty rising from the floor.  The 
examiner opined that the Veteran's Osgood-Schlatter Syndrome was 
unrelated to his current claimed condition. 

In a June 2010 addendum provided pursuant to the Board remand, 
the examiner reviewed the Veteran's medical history regarding his 
knees and opined that service treatment records do not show that 
the Veteran's Osgood-Schlatter Syndrome was aggravated beyond 
normal progression of the disease.  The examiner further opined, 
that neither his position in the service as a stock clerk nor 
climbing up and down ladders on a ship would have contributed to 
his severe bilateral degenerative arthritis.  The examiner 
explained that knees are weight-bearing joints and body habitus 
is a significant risk factor for someone to develop degenerative 
arthritis.  At the time of the examination, the Veteran weighed 
282.3 pounds and had a body mass index of 40.66.  Therefore, it 
was more likely than not that the Veteran's physical habitus 
caused the cumulative degenerative changes in his knees.  The 
examiner concluded that there had been no additional evidence 
presented to attribute an etiology of his knee symptoms to his 
time in service.  

The preponderance of the medical evidence of record is against a 
finding that the Veteran's bilateral knee disabilities had its 
onset during active service or is related to any in-service 
disease or injury.  

As an initial matter, the Board finds that that the Veteran's 
preexisting Osgood-Schlatter Syndrome reported at entrance and 
separation from service is not related to the Veteran's current 
knee disabilities.  Medical evidence of record does not support a 
finding that the Veteran's previous Osgood-Schlatter Syndrome and 
his current arthritis of the knees are in any way related.  The 
VA examiner provided a definitive opinion that the Veteran's 
current knee disabilities were not related to the Veteran's 
diagnosed Osgood-Schlatter Syndrome.  The examiner also provided 
rationale and cited to specific evidence in the file as support 
for his opinion.  The opinion was based upon review of the claims 
file and a physical examination, and is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran has asserted in correspondence of record that his 
current knee disabilities are related to service.  Although lay 
testimony can be competent to describe symptoms and generally 
observable conditions, it generally is not competent to establish 
a medical diagnosis or medical etiology.  Further, competent 
testimony can be rejected only if found to be mistaken or 
otherwise deemed not credible.  See Jandreau, 492 F.3d at 1376.  

In evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by a Veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the Veteran, and instead must 
evaluate the credibility and weight of the history upon which the 
opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his knee pain 
has been continuous since service.  The Board has given due 
consideration to the Veteran's lay statements as to onset and 
causation of his bilateral knee disabilities.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a layman, the 
Veteran is competent to testify concerning having experienced 
symptoms, because pain is capable of lay observation.  However, 
the record establishes that the Veteran did not receive any 
treatment for his knees during service and he did not report any 
knee symptoms following service until he sought private treatment 
for knee pain in 1998, about 46 years following service.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the evidence 
of continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The long time lapse between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The Board also finds that the Veteran's more recently-reported 
history of continued symptoms of knee pain since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that his disorder began in 
service, the service separation examination report reflects that 
the Veteran was examined and his lower extremities were found to 
be clinically normal, aside from the preexisting Osgood-Schlatter 
Syndrome.  His in-service history of symptoms at the time of 
service separation is more contemporaneous to service, so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later). 

Private and VA records regarding his bilateral knee disabilities 
include a January 2009 private opinion linking the Veteran's 
bilateral knee disabilities to service.  However, the Board has 
found this opinion to be unpersuasive.  The opinion provided by 
the Veteran's private physician, Dr. J.C.B., stated that the 
stress and type of situation the Veteran endured during service 
"could have" caused his bilateral knee condition.  Although the 
physician had treated the Veteran for a number of years, the 
opinion provided was based on history provided by the Veteran 
that is not supported by the evidence of record.  There is no 
indication that Dr. J.C.B. reviewed the claims folder or service 
treatment records.  In addition, the phrasing of this opinion was 
speculative at best.  Service connection may not be based on 
speculation or even remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228 (1992).  Furthermore, this 
opinion was not based on a review of the entire record and is 
therefore not probative.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Finally, the Veteran was recently afforded a VA examination in 
December 2009, which was followed by a June 2010 addendum.  
Following a review of the Veteran's medical history, the VA 
examiner provided a definitive opinion that the Veteran's current 
bilateral knee disabilities were not related to active service, 
but rather were caused by the Veteran's physical habitus.  
Significantly, the Veteran's weight gain was also noted during 
1998 private treatment for knee pain.  As the examiner provided 
rationale and cited to specific evidence in the file as support 
for his opinion, it is found to be persuasive.  See Prejean, 13 
Vet. App. at 448-9.  

For the reasons and bases provided above, the evidence in this 
case preponderates against the claim for service connection for 
bilateral knee disabilities.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2008.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for bilateral knee disabilities, status post 
bilateral total knee replacements is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


